USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1464                                 DENNIS J. SOLOMON,                                Plaintiff, Appellant,                                         v.                              KIMBERLY CHENEY, ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Patti B. Saris, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                ____________________            Dennis J. Solomon on brief pro se.            Carol                  A.                    Griffin,                             W                             illiam T. Bogaert and Morrison, Mahoney & Miller       on  Memorandum of  Law  in Support  of  Motion of  Defendant-Appellee,       Kimberly Cheney, for Summary Affirmance.                                ____________________                                  November 14, 1997                                ____________________                 Per Curiam.   Pro se plaintiff Dennis Solomon appeals  a            district  court judgment  that  dismissed  his  complaint  as            frivolous                      under 28 U.S.C. S 1915(e)(2)(B).  Plaintiff is not a            prisoner.  He did not seek to proceed in forma pauperis,  but            rather                   paid                        the                           full                                fee                                    for filing his complaint.  Thus, it is            not                entirely                         clear that the foregoing statute, which generally            applies to  prisoners seeking to  proceed in forma  pauperis,            applies                    to                       this                           case.                                                                   Nevertheless, having thoroughly reviewed            the                record                       and                          the                              parties' briefs on appeal, this court agrees            that the instant  action is frivolous and that plaintiff  can            prove                  no                     set                        of                           facts                                 that would entitle him to relief.  Nor do            we see any merit to the plaintiff's unsupported claim of bias            on the part of the district court.  Accordingly, the judgment            of the district court is summarily affirmed.  See Local  Rule            27.1.                                         -2-